DETAILED ACTION
This office action is in response to the amendment filed on June 28, 2022. Claims 1 and 2 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore, the “depression contact area…facing the direction of extension of said lower jaw” (as in claim 1)must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are Finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a depression contact area…facing the direction of extension of said lower jaw” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a depression contact area…facing a direction of extension of said lower jaw…” However appropriate correction is required. 
Claim 1 also discloses, “a depression contact area…facing the direction of extension of said lower jaw…” However, it is unclear how the depression contact area (see figures below) actually faces any direction of extension of said lower jaw. It is also unclear what direction the lower jaw extends. Is the direction of extension of lower jaw (15) a horizontal direction or is it a vertical direction (see figures below)? Next, since the depression contact area faces toward the left (see figures below), how can this area face either of the horizontal or the vertical directions of extension? Does the applicant believe that a vertical length of the depression contact area faces a direction of extension of said lower jaw? In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a depression contact area…having a component facing a direction of extension of said lower jaw…”. Note, the component of the depression contact area could be formed as the upper tip (see bold bracket in last figure below) of the depression contact area that faces the directions of extensions or as an axial component (see dotted line in last figure below) of the depression contact area that extends vertically (see last figure below).  However, further clarification is respectfully requested. 
[AltContent: connector][AltContent: textbox (Depression contact area facing in this leftward direction)][AltContent: connector][AltContent: connector][AltContent: textbox (Various directions of extension of the lower jaw)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Depression contact area)][AltContent: ]
    PNG
    media_image1.png
    315
    375
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    315
    375
    media_image1.png
    Greyscale


[AltContent: textbox (Frist interpreted upper tip Component of the depression contact area facing the directions of extension of the lower jaw)][AltContent: connector][AltContent: textbox (Second interpreted axial Component of the depression contact area facing the directions of extension of the lower jaw)][AltContent: connector][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    315
    375
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, is Finally rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Denovich (2253895). 

In reference to claim 1, As Best Understood, Denovich discloses a quick-adjust pipe wrench comprising: an elongated shank (5) having a handle end (lower end or at 6), a head end (upper or tip portion, Figure 1) mounting an inverted L-shaped upper jaw (Figure 1) with a transversely protruding upper jaw member (8), a sliding casing (10) slidably mounted on said shank and defining a sliding lower jaw (9) facing said upper jaw member and slidable on said shank alternatively toward or away from said upper jaw member (Figures 1 and 2 and Page 2, Lines 2-4), said shank having a jaw facing side (left side of 5 in Figure 1) with an elongated gripping surface (17), a brake lever (19) pivotally mounted on a pivot (at 20 or 21) on said sliding casing and spring biased (at 23) for engagement of a brake surface (i.e. teeth 15 of element 13, Figure 3) positioned under said pivot on said brake lever with said gripping surface for locking said casing from sliding away from said upper jaw (Figure 1), said brake lever having a depression contact area (25) positioned above said pivot and facing (see first and second interpretations below) a direction (i.e. a horizontal direction or a vertical direction) of extension of said lower jaw and exposed under said lower jaw for thumb or finger engagement by an operator to disengage said brake surface from said gripping surface (Page 1, Lines 27-33 and Page 1, Line 53-Page 2, Line 10), said gripping surface and said brake surface providing a sliding rack catch consisting of intermeshing racks of teeth (Figure 1), said gripping surface teeth having transverse teeth ridges pointing upward toward said upper jaw (Figure 1) and said brake surface having transverse teeth ridges pointing downward away from said upper jaw (Figures 1 and 3) whereby said sliding casing together with said lower jaw will slide upwardly toward said upper jaw but is braked against downwardly sliding movement away from said upper jaw when said brake surface teeth are meshed with said gripping surface teeth because all of the structural limitations have been met. 

[AltContent: textbox (Horizontal direction of extension of the lower jaw)][AltContent: textbox (Vertical direction of extension of the lower jaw)][AltContent: arrow][AltContent: textbox (Frist interpreted upper tip Component of the depression contact area facing the directions of extension of the lower jaw)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    357
    415
    media_image2.png
    Greyscale


[AltContent: textbox (Second interpreted vertically extending axial Component of the depression contact area facing the directions of extension of the lower jaw)]OR

[AltContent: arrow][AltContent: textbox (Vertical direction of extension of the lower jaw)][AltContent: textbox (Horizontal direction of extension of the lower jaw)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    357
    415
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Denovich (2253895) in view of Poole et al. (6938525). 

In reference to claim 2, Denovich discloses the claimed invention as previously mentioned above, but lacks, said inverted L-shaped upper jaw being pivotally mounted to said head end of said shank and is spring biased against a stop and rotatable away from said stop against said spring bias to rotate said transversely protruding upper jaw member upwardly away from said lower jaw. 
However, Poole et al. teach that it is old and well known in the art at the time the invention was made to provide a wrench (10) with an inverted L-shaped upper jaw (14) that is pivotally mounted (at 18) to a head end (i.e. an upper end) of a shank (12, Figure 8) and is spring biased (at 50) against a stop (formed as the uppermost surface of 12 or as the inner surface that contains or holds the spring, see Figure 8) and rotatable away from said stop against said spring bias to rotate a transversely protruding upper jaw member (20) upwardly away from said lower jaw (Figure 8 and Column 4, Lines 50-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the inverted L-shaped upper jaw, of Denovich, with the known technique of providing an inverted L-shaped upper jaw that is pivotally mounted to a head end of a shank and is spring biased against a stop, as taught by Poole et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows the jaws to open wider thereby increasing the utility of the wrench. 	
	Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that while Poole et al. (6938525) has been used in this Final office action, it has been used as a teaching reference instead of as a base reference (as previously applied in the Non-final office action filed on 5/18/22). And, because there are no arguments pertaining to why Poole et al. could not be used in combination with Denovich, the examiner believes that all of the arguments have been considered. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shenk (1408143) discloses a similar pipe wrench having upper (12) and lower jaws (16, Figure 1), a pawl (20) used for engaging with teeth (14) formed on a shank (10) and a lever (28) used for releasing the engagement of the pawl. Wang (10315291) also shows a pipe wrench that uses a brake lever (33) for releasably engaging a pawl member (34) to teeth (152) formed on a shank (2, Figures 1-11). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Specifically, applicant further defined claim 1, with additional limitations pertaining to the brake lever being mounted on a pivot, said brake lever including a brake surface that is positioned under said pivot and a depression contact area positioned above said pivot and facing the direction of extension of said lower jaw. 
  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723